TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00080-CR




Diego Garcia Flores, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3040850, HONORABLE JON N. WISSER, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

This is an appeal from a conviction for aggravated robbery.  Appellant is represented
by a retained attorney, Mr. Gilbert Villarreal.  Although Mr. Villarreal has informed the Court that
he was retained merely to file a motion for new trial and not to prosecute the appeal, he signed the
notice of appeal as presently attorney of record.  See Tex. R. App. P. 6.1(a).
The reporter’s record has not been filed.  Appellant filed an affidavit of indigence and
requested a free record.  No action has been taken on the request.
The appeal is abated.  The district court shall promptly act on appellant’s motion for
a free record, conducting a hearing if the fact of appellant’s indigence is contested.  See Tex. R. App.
P. 37.3(a)(2).  If the court finds that appellant is presently indigent, the court shall order the
preparation of the reporter’s record at no cost to appellant and appoint substitute counsel to
effectively represent him on appeal.  A record from the hearing, if held, and copies of all findings
and orders shall be forwarded to the Clerk of this Court for filing as a supplemental record no later
than July 22, 2005.
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   June 17, 2005
Do Not Publish